Title: From George Washington to John Hancock, 17 March 1781
From: Washington, George
To: Hancock, John


                  
                     Dear Sir
                     Hartford 17th March 1781
                  
                  It would have afforded me the greatest pleasure, had I been able to have extended my late visit to Newport as far as Boston, but the important operations, which may be expected to the southward, made it necessary for me to return as soon as possible to the North River, that I might be more immediately in the way of receiving intelligence, and communicating any, which might be essential to the common interest, to the Count de Rochambeau.
                  The present is a most important moment--The success of the expedition, now in agitation, seems to depend upon the naval superiority, and the force of the two Fleets is so nearly equal, that we must rather hope for than entertain an assurance of Victory.  The attempt, however, made by our Allies to dislodge the enemy in Virginia is certainly a bold one, and should it fail, will nevertheless intitle them to the thanks of the public.
                  The Army under my immediate commd is so much weakened by the detachment which I have made to co operate with the French Troops in Virginia, that I have been under the necessity of calling for the Recruits which are raised in the neighbouring States—Few have yet come in, and I plainly perceive, that unless very vigorous exertions are made, the quotas of the several States will be not only short but exceedingly late in the feild.  I must therefore intreat the interferance of your Excellency’s Countenance and Authority with the persons in the different  Townships, whose business it may be to procure the Levies, not only to send forward those, to the places of rendezvous, which have been raised, but to attend to compleating the deficiencies where any may have happened.  There is the greater necessity for a strict compliance with the number of Men required by Congress, as the pennsylvania line, which was to have composed part of the Northern Army, has lately been ordered to the Southward.
                  A regular and full compliance with the specific requisitions of provision is a matter of equal importance with the foregoing and to which I beg leave to call your Excellency’s attention also.  I have the honor to be with most perfect Respect and Esteem Yr Excellencys most obt Servt
                  
                     Go: Washington
                  
               